                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 DOUGLAS VERNON MASHEK,                            )
                                                   )
                Plaintiff,                         )
                                                   )
 v.                                                )       No.:    3:19-CV-468-TAV-HBG
                                                   )
 PAUL SAAH,                                        )
                                                   )
                Defendant.                         )


                         MEMORANDUM OPINION AND ORDER

        This civil matter is before the Court on defendant’s Motion to Dismiss [Doc. 7].

 Defendant asks this Court to dismiss plaintiff’s claims against him pursuant to Federal Rule

 of Civil Procedure 12(b)(6). Defendant contends that plaintiff’s claims for false arrest and

 imprisonment and malicious prosecution are time-barred. Plaintiff has not opposed this

 motion.

 I.     Background1

        In his pro se complaint, Plaintiff simply states that: (1) he was arrested and

 imprisoned on November 15, 2016, by defendant2; (2) he was searched and his property

 was seized; and (3) the criminal charges against him were dismissed [Doc. 1 ¶¶ 5, 7, 10].




        1
           For the purposes of the motion to dismiss, the Court takes plaintiff’s factual allegations
 as true. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (noting that “when ruling on a defendant’s
 motion to dismiss, a judge must accept as true all factual allegations contained in the complaint.”).
        2
           From the context of the attached record [Doc. 1-2], it appears that defendant was a police
 officer with the Knox County Sheriff’s Department at the time of this incident.


Case 3:19-cv-00468-TAV-HBG Document 12 Filed 10/21/20 Page 1 of 6 PageID #: 75
 Plaintiff contends that his arrest and imprisonment, and the accompanying search and

 seizure, were unlawful and seeks $80,000 in damages [Id. ¶¶ 6, 8, and p. 2].

        Plaintiff attaches to his complaint records from Knox County General Sessions

 Court [Doc. 1-2]. These records indicate that, on the evening of November 15, 2016,

 defendant conducted a traffic stop of plaintiff for failure to stop at a stop sign and speeding

 [Id. at 2]. During the traffic stop, plaintiff refused to produce a driver’s license, did not

 want to tell defendant his name, and admitted that he did not have automobile insurance.

 Once defendant was able to ascertain plaintiff’s identity, a records check revealed that his

 license was expired, and defendant arrested plaintiff for driving without a license. In his

 affidavit of complaint, defendant noted that he took plaintiff into custody, rather than

 issuing a citation, because his record revealed numerous “failure to pay citations” [Id.].

 Plaintiff was ultimately charged with speeding, driving without a valid license, and driving

 without insurance [Id. at 40-41].

        On February 13, 2017, plaintiff appeared in Misdemeanor Sessions Court in Knox

 County, and was found in contempt of court after he was “intentionally obstructionist,

 interfered with the Court’s ability to preside over his case for the purpose of preventing the

 Court from proceeding, and spouted inane and nonsensical sovereign citizen gibberish.”

 [Id. at 15]. On December 13, 2017, the original charges against plaintiff were dismissed,

 on motion of the State [Id. at 55].




                                               2


Case 3:19-cv-00468-TAV-HBG Document 12 Filed 10/21/20 Page 2 of 6 PageID #: 76
 II.    Standard of Review

        Federal Rule of Civil Procedure 8(a)(2) sets out a liberal pleading standard, Smith

 v. City of Salem, 378 F.3d 566, 576 n.1 (6th Cir. 2004), requiring only “‘a short and plain

 statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

 [opposing party] fair notice of what the . . . claim is and the grounds upon which it rests,’”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.

 41, 47 (1957)). Detailed factual allegations are not required, but a party’s “obligation to

 provide the grounds of his entitlement to relief requires more than labels and conclusions.”

 Id. at 555 (internal quotation marks and alterations omitted). “[A] formulaic recitation of

 the elements of a cause of action will not do,” neither will “naked assertions devoid of

 further factual enhancement,” nor “an unadorned, the-defendant-unlawfully-harmed-me

 accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

 555, 557) (internal quotation marks and alterations omitted).

        In deciding a Rule 12(b)(6) motion to dismiss, a court must construe the complaint

 in the light most favorable to the plaintiff, accept all factual allegations as true, draw all

 reasonable inferences in favor of the plaintiff, and determine whether the complaint

 contains “enough facts to state a claim to relief that is plausible on its face.” Twombly,

 550 U.S. at 570; Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (citation

 omitted). “[W]hen the allegations in the complaint affirmatively show that the claim is

 time-barred . . . dismissing the claim under Rule 12(b)(6) is appropriate.” Cataldo v. U.S.




                                               3


Case 3:19-cv-00468-TAV-HBG Document 12 Filed 10/21/20 Page 3 of 6 PageID #: 77
 Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012) (citing Jones v. Bock, 549 U.S. 199, 215

 (2007)).

 III.   Analysis

        Construing plaintiff’s pro se complaint liberally,3 he arguably raises claims of false

 arrest and imprisonment and malicious prosecution under 42 U.S.C. § 1983, and

 potentially, these same claims under state law, under this Court’s supplemental jurisdiction.

        Section 1983 itself does not contain a statute of limitations. Where Congress does

 not specify a period of limitations in a federal statute for bringing a civil action, the court

 is required to apply the most closely analogous statute of limitations provided under the

 laws of the State of Tennessee. Eidson v. State of Tennessee Dep’t of Children’s Serv., 510

 F.3d 631, 634 (6th Cir. 2007). Under this rule, the applicable limitations period for § 1983

 claims in Tennessee is one year. Hughes v. Vanderbilt Univ., 215 F.3d 543, 547 (6th Cir.

 2000). Clearly, since this limitations period is based on state law, any supplemental state

 law claims are subject to the same limitations period.               See Tenn. Code Ann.

 § 28-3-104(a)(1) (establishing a one-year limitations period for personal injury and

 intentional tort actions).

        “[T]he statute of limitations upon a § 1983 claim seeking damages for false arrest

 in violation of the Fourth Amendment, where the arrest is followed by criminal

 proceedings, begins to run at the time the claimant becomes detained pursuant to legal


        3
            As a general rule, pro se pleadings are to be “liberally construed” and “held to less
 stringent standards than formal pleadings drafted by lawyers.” Estelle v. Gamble, 429 U.S. 97,
 106 (1976).
                                                 4


Case 3:19-cv-00468-TAV-HBG Document 12 Filed 10/21/20 Page 4 of 6 PageID #: 78
 process.” Wallace v. Kato, 549 U.S. 384, 397 (2007). Additionally, the statute of

 limitations begins to run on a claim for malicious prosecution on the date of the dismissal

 of criminal charges. Shamaeizadeh v. Cunigan, 182 F.3d 391, 399 (6th Cir. 1999).

        According to plaintiff’s complaint, the arrest at issue occurred on November 15,

 2016, and, according to the attached records, the prosecution continued throughout 2017,

 ultimately ending on December 13, 2017, when the case was dismissed [Doc. 1 ¶ 5; Doc. 1-

 2 p. 55]. Plaintiff filed his complaint in this Court on November 18, 2019 [Doc. 1], over

 three years after his initial arrest, and nearly two years since the charges against him had

 been dismissed by the state court. For purposes of a claim of false arrest and imprisonment,

 the one-year limitations period would have begun on the date of plaintiff’s arrest,

 November 15, 2016. See Wallace, 549 U.S. at 397. Plaintiff’s claim of false arrest and

 imprisonment in his complaint, filed more than three years after his arrest, is clearly

 time-barred. Moreover, for purposes of his claim of malicious prosecution, the one-year

 limitations period would have begun on December 13, 2017, when the criminal charges

 against him were dismissed. See Shamaeizadeh, 182 F.3d at 399. Plaintiff’s claim of

 malicious prosecution in his complaint, filed approximately 1 year and 11 months after the

 criminal charges against him were dismissed, is also clearly time-barred.

        Because all of plaintiff’s discernable claims are clearly time-barred, defendant’s

 motion to dismiss [Doc. 7] will be GRANTED and plaintiff’s claims will be DISMISSED.




                                              5


Case 3:19-cv-00468-TAV-HBG Document 12 Filed 10/21/20 Page 5 of 6 PageID #: 79
 IV.   Conclusion

       Accordingly, for the reasons stated above, defendant’s motion [Doc. 7] is

 GRANTED and this case is DISMISSED. The Clerk is directed to CLOSE this case.

       IT IS SO ORDERED.


                               s/ Thomas A. Varlan
                               UNITED STATES DISTRICT JUDGE




                                        6


Case 3:19-cv-00468-TAV-HBG Document 12 Filed 10/21/20 Page 6 of 6 PageID #: 80
